Case 9:19-cv-81511-RLR Document 18 Entered on FLSD Docket 12/09/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


                       Case No: 19-81511-CIV-ROSENBERG/REINHART

  LAZARO MONTERO,

                                Plaintiff,

  v.

  AARGON AGENCY, INC. and
  WELLINGTON REGIONAL
  MEDICAL CENTER, LLC,

                          Defendants.
  _______________________________________/


                                    ORDER SETTING
                             DISCOVERY STATUS CONFERENCE

         THIS CAUSE comes before this Court upon an Order of Reference from the District

  Court. It is hereby ORDERED AND ADJUDGED as follows:

         Counsel shall appear before this Court on April 27, 2020 at 2:00 p.m. at the United

  States Courthouse, 701 Clematis Street, West Palm Beach, Florida, 33401, for a final discovery

  status conference before Magistrate Judge Bruce Reinhart.

         ONE WEEK IN ADVANCE of this conference, counsel shall file a joint discovery

  status report which addresses the following:

         a.) what discovery has been propounded by each party;

         b.) whether the discovery requests have been answered;

         c.) the status of depositions, including:

                1. the number of depositions already taken;
Case 9:19-cv-81511-RLR Document 18 Entered on FLSD Docket 12/09/2019 Page 2 of 2



                 2. the number of remaining depositions and whether they have been scheduled;

                     and

                 3. an explanation of any delay in scheduling the remaining depositions;

         d.) the status of expert disclosures;

         e.) whether there are any outstanding discovery disputes;

         f.) whether the parties believe that a discovery status conference is needed; and

         g.) whether the parties can certify that all discovery will be completed by the discovery

             deadline.

         DONE and ORDERED in Chambers on December 9, 2019, at West Palm Beach in the

  Southern District of Florida.




                                                      BRUCE REINHART
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  2
